Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub. No. 2021/0157433 A1), hereafter referred to as Han.

As to claim 1, Han discloses a method of fabricating a display device (figs 1-3, [0032]-[0033]), the method comprising:
forming a dielectric layer (fig 2, L14c) on an encapsulation layer (L14b) of a display panel (110), the encapsulation layer (L14b) including a first encapsulation region (region of periphery of the display) and a second encapsulation region (region of middle of the display) adjacent to the first encapsulation region;
forming a conductive layer (fig 3, 400) on the dielectric layer (L14c);
forming a first photoresist layer (fig 3, 300) on the conductive layer (400) that overlaps each of the first encapsulation region (fig 3, periphery region of display);
forming a second photoresist layer (fig 3, upper portion of layer 300) on the first photoresist layer (lower portion of layer 300) that overlaps the second encapsulation region (region shown in figure 3 of the panel shown in figure 2); and 
etching the conductive layer based on the first photoresist layer and the second photoresist layer (fig 3, etched layer 400 to form TL and unlabeled portion of patterned conducting layer 400 maybe TE; [0075]),
wherein, when viewed in a thickness direction of the display panel, at least a portion of the encapsulation layer that overlaps the second encapsulation region has a thickness greater than a thickness of the encapsulation layer that overlaps the first encapsulation region (fig 2, thickness of encapsulation layer L14b is thicker in middle region than in the peripheral region). 
Han does not explicitly disclose wherein the first photoresist layer is formed in the second encapsulation region (considered to be the region in the middle of the display shown in fig 2 and providing patterned conductor TE). 
Nonetheless, Han does show in figure 2 that the conductor for the touch line TL and the touch electrode TE are arranged in the same metallization layer of the display.  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to pattern both the touch electrode and the touch line of Han using the same photoresist in order to simplify and shorten the manufacturing processes of manufacturing the display panel. 

As to claim 2, Han discloses the method of claim 1 (paragraphs above),
wherein the second photoresist layer is formed by coating one or more times a photosensitive solution on the first photoresist layer that overlaps the second encapsulation region (fig 3, liquid photoresist 300 is formed by coating; [0073]). 

As to claim 3, Han discloses the method of claim 1 (paragraphs above),
using a mask to expose the first photoresist layer and the second photoresist layer (fig 3, mask 200; [0074]); and 
developing the exposed first and second photoresist layers ([0074]),
wherein the conductive layer (400) is etched to form a first conductive pattern (TL) that overlaps the first encapsulation region (periphery region) and a second conductive pattern (TE) that overlaps the second encapsulation region (middle region). 

As to claim 4, Han discloses the method of claim 3 (paragraphs above),
wherein at least a portion of the second conductive pattern (fig 10, line width of TL in region 150) has a line-width greater than a line-width of the first conductive pattern (line width of TE), and 
a sum of thicknesses of the first and second photoresist layers (fig 3, portion of 300 with thickness T2) that overlap the at least a portion of the second conductive pattern (TL) is greater than a thickness of the first photoresist layer (T1) that overlaps the first encapsulation region (middle region). 

As to claim 7, Han discloses the method of claim 1 (paragraphs above),
wherein the display panel (figs 1-2, 110) defines a display region (DA) and a peripheral region (NDA) adjacent to the display region (DA), and 
the encapsulation layer (L14b) is formed to overlap the display region (DA). 

As to claim 8, Han discloses the method of claim 7 (paragraphs above),
wherein, when viewed in plan, the second encapsulation region is closer than the first encapsulation region to the peripheral region (fig 2 show in the portion of a cross section of the plan view of the second encapsulation region closer than the first to the peripheral region that includes the dam region of the display panel 110).

As to claim 9, Han discloses the method of claim 1 (paragraphs above),
wherein the first encapsulation region has a planar area greater than a planar area of the second encapsulation region (fig 2, first encapsulation region of layer L14b is considered to be the region with a greater planar area than the second encapsulation region of layer L14b). 

As to claim 10, Han discloses the method of claim 1 (paragraphs above),
wherein, when viewed in plan, the second encapsulation region encloses the first encapsulation region (figs 1-2, portion of second encapsulation region is considered to be the portion that encloses the first encapsulation region). 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of He et al. (US Pub. No. 2022/0028933 A1), hereafter referred to as He.

As to claim 5, Han discloses the method of claim 3 (paragraphs above).
Han does not disclose wherein the second conductive pattern includes:
a first part that has a first line-width; and 
a second part that has a second line-width greater than the first line-width,
wherein a sum of thicknesses of the first and second photoresist layers that overlap the second part is greater than a sum of thicknesses of the first and second photoresist layers that overlap the first part. 
Nonetheless, He discloses a display panel with a touch sensing line above an encapsulation layer (fig 4, display panel with touch sensing pattern 140/184 and encapsulation layer 124) wherein a first part has a first line-width; and a second part that has a second line-width greater than the first line width ([0066]), while Han discloses that the sum of thicknesses of the first and second photoresist layers (fig 3, stacked photoresist layers 300) that overlap a second part is greater than a sum of thicknesses of the first and second photoresist layers that overlap the first part (fig 3, region T2 is greater than T1). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the line width of a second part greater than that of a first part in the sensing pattern of Han as taught by He since this will alleviate a problem with the exposure and avoid various defects from being occurring. 

As to claim 6, Han in view of He discloses the method of claim 5 (paragraphs above).
He further discloses wherein the first part and the second part are the part on the curved surface and the flat surface of encapsulation layer 124, respectively (fig 4). 
Furthermore, Han discloses wherein the first part is closer than the second part to the first conductive pattern (fig 3, first and second part of TL on the curved surface with first part closer to the flat surface pattern TE).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the line width of a second part greater than that of a first part in the sensing pattern of Han as taught by He since this will alleviate a problem with the exposure and avoid various defects from being occurring. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0103443 A1; US 2018/0308903 A1; US 2015/0107977; and US 2018/0233541 A1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/23/2022